Citation Nr: 0001349	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-20 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel







INTRODUCTION

The veteran had active service from September 1968 to October 
1971, from January to December 1987, and from January to May 
1991.  This appeal arises from a November 1996 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which denied entitlement to service connection for 
hypertension.  The veteran appealed this determination.  A 
hearing was scheduled before a traveling member of the Board 
of Veterans' Appeals (Board) in November 1998, but the 
veteran failed to report for the hearing.  In January 1999, 
the Board remanded this case to the RO for development of the 
evidence.  The case has now returned for final appellate 
review.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for 
hypertension has been obtained.

2.  The medical and lay evidence submitted directly from the 
veteran and his fellow servicemember is not creditable, as it 
is inconsistent with the objective evidence and circumstances 
of the veteran's military service.

3.  There is no creditable evidence of record that the 
veteran's blood pressure was predominately manifested during 
any period of active military service, or within one year 
subsequent to his separation from the military, by systolic 
readings of 160 or more, or diastolic readings of 90 or more.

4.  The veteran was first diagnosed with hypertension many 
years after his last period of active military service.  
There is no medical opinion of record that has related the 
veteran's hypertension to his military service.




CONCLUSION OF LAW

The veteran did not incur hypertension as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was given a comprehensive physical examination at 
the time of his entrance into active service in September 
1968.  At the time of the examination, the veteran 
specifically denied an prior medical history of high blood 
pressure.  On examination, his blood pressure was 128/80 and 
his heart and vascular system were found to be normal.  An 
outpatient record of July 1970 reported that his blood 
pressure was 120/80.  A separation examination of September 
1971 reported blood pressure readings of 116/72 and noted 
that his heart and vascular system were normal.

On VA examination in February 1986, the veteran's blood 
pressure was 122/70.  The veteran's VA outpatient records 
dated from April 1986 to September 1988 were associated with 
his claims file in January 1989.  These records reported the 
following blood pressure readings:  118/84 in April 1986, 
114/90 in May 1986, 100/62 in August 1986, 120/82 and 110/70 
in September 1986, 138/90 in October 1986, 120/80 in November 
1986, 104/76 in December 1986, 120/80 in March 1987, 130/80 
in April 1987, 100/70 in August 1987, 130/86 in June 1988, 
110/70 in July 1988, and 102/76 in August 1988.

A claim for service connection for hypertension was received 
from the veteran in October 1995.  He asserted that he had 
experienced problems with high blood pressure since his 
active service in the Gulf War.  The veteran alleged that 
elevated readings had been noted on his service medical 
records.  It was claimed that his hypertension had been 
treated by the VA since 1991.  By letter of July 1996, the RO 
contacted the veteran and requested that he submit both lay 
and medical evidence to support his claim for service 
connection.  He was informed that his failure to submit this 
evidence could have an adverse effect on his claim.

The veteran responded to the RO's request in mid-July 1996 by 
submitting copies of his service medical records.  A 
reenlistment physical examination in January 1975 noted blood 
pressure readings of 110/76.  His heart and vascular system 
were found to be normal.  On physical examination in October 
1979, his blood pressure was 120/78 and his heart and 
vascular system were normal.  In June 1983, a physical 
examination noted blood pressure readings of 110/60 and his 
heart and vascular system were normal.  Military outpatient 
records noted blood pressure readings of 114/86 in December 
1986 and 120/85 in January 1987.  During a physical 
examination in July 1988, the veteran denied any medical 
history of hypertension.  His blood pressure was 130/86 and 
it was determined that he had no cardiovascular 
abnormalities.  The veteran was given a colonoscopy in May 
1991.  During this examination the following blood pressure 
readings were taken in the noted order over approximately a 
one hour period: 140/87, 142/85, 140/84, 164/83, 140/79, 
160/67, 143/85, 135/89, 136/81, 148/84, 135/75, 142/72, and 
130/76.  The following blood pressure readings were reported: 
116/86 in December 1991; 140/98 in January 1992; 122/86 in 
March 1992; 128/90 and 120/90 in early June 1992; 130/80 and 
120/90 in mid-June 1992; 130/88 in late June 1992; 122/86, 
126/100, and 132/90 in July 1992; 140/90 in November 1992; 
130/98 and 130/110 in February 1993; 134/100 and 122/84 in 
March 1993; 120/90 in April 1993; 130/84 in May 1993; 130/94 
and 126/84 in June 1993.  A comprehensive military physical 
examination in October 1993 noted blood pressure of 140/102, 
but found his heart and vascular system normal.  The 
veteran's blood pressure was taken over a five day period in 
mid-October 1993 and the noted results in chronological order 
were: 130/66, 128/88, 116/70, 132/90, 126/86, and 126/64.

In July 1996, the RO incorporated the veteran's VA medical 
records dated from April 1995 to June 1996 into his claims 
file.  The veteran's blood pressure was noted to be 134/92 in 
April 1995 and it was commented by the examiner that the 
veteran's blood pressure was "good."  In August 1995, his 
blood pressure was 132/72 and the diagnosis was controlled 
hypertension.  An outpatient record of October 1995 reported 
blood pressure readings of 142/92 and assessed hypertension.  
Outpatient records from June 1996 noted blood pressure 
readings of 156/97 and 154/100.

The veteran was afforded a VA general medical examination in 
July 1996.  He claimed that he had been placed into active 
service during the Gulf War, but had never actually served in 
the Southwest Asia area of operations during the war.  The 
veteran alleged that his hypertension had begun while in 
active service in Germany in February 1991.  All findings 
noted on the veteran's cardiovascular examination were 
negative, however, his blood pressure was not reported.  The 
diagnoses included hypertension.

VA outpatient records dated from July 1991 to September 1993 
were associated with the veteran's claims file in August 
1996.  These records noted the following blood pressure 
readings: 100/80 in August 1991, 120/70 in September 1991, 
120/90 in November 1991, 116/80 in December 1991, 122/86 in 
July 1992, 134/90 in August 1992, 140/90 in November 1992, 
and 130/90 and 126/84 in June 1993.

Additional service medical records were received in September 
1996.  These records included a comprehensive physical 
examination conducted in September 1985.  Prior to 
examination, he denied having any medical history of high 
blood pressure.  On examination, his blood pressure was 
118/80 and his heart and vascular system were found to be 
normal.  He completed another medical history report in 
November 1986 and again denied any problems with high blood 
pressure.  On examination, his blood pressure was 152/88 and 
his heart and vascular system were reported as normal.  In 
February 1988, the veteran again denied a medical history of 
high blood pressure.  A physical examination noted his blood 
pressure to be 120/70 and his heart and vascular system were 
normal.  Prior to a physical examination in January 1989, the 
veteran marked no to the question of whether he had a history 
of high blood pressure.  On examination, his blood pressure 
was 120/88 and his heart and vascular system were found to be 
normal.  

The veteran reported that he had no heart problems on a 
medical history form dated in January 1991.  Outpatient 
records dated in February and March 1991 noted that the 
veteran had sought treatment for a cold and hemorrhoids.  In 
February 1991, his complaints included headaches and nasal 
congestion.  The assessments were upper respiratory infection 
and sinusitis.  His blood pressure readings were 120/86 and 
110/60 in February and 110/70 in early March.  A 
comprehensive physical examination was given to the veteran 
in mid-March 1991.  He denied any medical history of high 
blood pressure.  On examination, his blood pressure was 
118/64 and his heart and vascular system were normal.  An 
outpatient record of late March 1991 noted blood pressure 
reading of 130/80.  In mid-April 1991, his blood pressure was 
reported as 138/100.  A dental record of May 1991 noted a 
blood pressure reading of 130/70.

By rating decision of November 1996, the RO denied service 
connection for hypertension.  The RO determined that the 
veteran's hypertension neither started, nor was the result 
of, any period of active service.  In March 1997, the veteran 
filed a notice of disagreement (NOD) with his decision.  He 
claimed that during his active service in 1991 he had 
complained of headaches.  Based on these complaints, a fellow 
servicemember who was a registered nurse took his blood 
pressure on nine different occasions.  It was alleged by the 
veteran that all of these readings were considered high.  
Attached to the NOD was a written statement from the 
veteran's fellow servicemember.  The author noted that he had 
served with the veteran from January to May 1991 on active 
service.  Both he and the veteran had been stationed in 
Germany in support of the Gulf War.  It was claimed that 
their unit was under a great deal of stress due to the 
circumstances of the war.  The author asserted that the 
veteran complained of headaches that were not relieved by 
medication.  He claimed to experience intermittent dizziness, 
feeling tired all the time, and had an extremely flushed 
face.  It was noted by the author that he was a registered 
nurse with 25 years experience and had suspected that the 
veteran was having problems with his blood pressure.  The 
author alleged that he took the veteran's blood pressure with 
the following readings:  148/92 in January 1991; 144/94 in 
February 1991; 152/96, 155/98, and 146/94 in March 1991; 
156/96, 154/90, and 158/96 in April 1991; and 150/94 in May 
1991.  It was noted by the author that he advised the veteran 
to seek medical treatment for his high blood pressure, but 
the veteran refused because he was afraid that he would be 
shipped home.  The servicemember attributed this concern to 
the veteran's strong sense of patriotic duty.  

In July 1997, the above mentioned servicemember submitted 
photocopies of his log that he claimed had been compiled 
while on active service during the first half of 1991.  These 
log entries reported the same blood pressure readings from 
the veteran as were noted in the servicemember's letter.  An 
entry of early May 1991 reported that his unit was going 
through "outprocessing."  It noted that when he asked the 
veteran what his blood pressure had been on his 
"outprocessing" examination, the veteran replied that it 
had been found to be "OK."  The servicemember reportedly 
took the veteran's blood pressure and found it to be 150/94 
which he indicated in his log as abnormal.  In an attached 
letter from the veteran, he claimed that his hypertension had 
not been detected by the military because he was controlling 
it with diet and exercise.

The veteran submitted a substantive appeal (VA Form 9) in 
July 1997.  He claimed that the RO had failed to obtain part 
of his VA medical records that were pertinent to his claim 
for service connection.  In addition, he enclosed two 
outpatient records from the military.  The first was dated in 
early February 1991.  It was claimed by the veteran that this 
record indicated a blood pressure reading of "170/86."  He 
claimed that both a military nurse and her supervisor had 
read evaluated readings for his blood pressure on that date.  
The entry on this record only noted treatment for an upper 
respiratory infection and failed to assess hypertension.  The 
second outpatient record was dated in late May 1991.  This 
record was claimed to report a blood pressure reading of 
"180/89."  The entry on this record only noted problems 
with gastrointestinal bleeding.  Finally, the veteran 
reported that he was attempting to get a full copy of the log 
kept by his fellow servicemember that documented his elevated 
blood pressure in the first half of 1991.

Additional service medical records were received in December 
1997.  These records only noted treatment of the veteran's 
dental complaints.

The Board remanded this case to the RO in January 1999 in 
order to develop the evidence.  Specifically, the RO was 
instructed to obtain the veteran's VA medical records and 
conduct a field investigation to authenticate the nursing 
credentials of the veteran's fellow servicemember.  This 
authentication was to include verifying the existence of the 
claimed Gulf War log.  By letter of February 1999, the RO 
requested that the veteran furnish the names and addresses of 
his healthcare providers that had treated his hypertension.

In March 1999, a VA field examination report was prepared.  
The examiner was able to directly interview the fellow 
servicemember.  He claimed that he could not produce the 
original log/diary he had kept during the Gulf War as he had 
destroyed it.  It was alleged by the servicemember that his 
active service during the Gulf War had almost cost him both 
his marriage and job.  He was able to produce valid licenses 
as a registered nurse in both the states of Indiana and 
Illinois.   The servicemember reported that he worked as a 
nurse during his Gulf War service.  In a written statement 
prepared at the time of the interview, the servicemember 
attested that the information he had previously submitted 
from his Gulf War log/diary was true and correct.  The 
interviewer commented that the servicemember seemed open and 
honest in providing information and answering questions.

In May 1999, the available VA medical records were associated 
with the veteran's claims file.  The only available record 
was dated in September 1998 which noted treatment of the 
veteran's hearing.  His blood pressure was 141/85.  

The RO issued a supplemental statement of the case (SSOC) in 
June 1999 which denied the veteran's claim for service 
connection for hypertension.  The reasoning used by the RO 
was that the veteran had failed to present new and material 
evidence regarding his claim for service connection since it 
last denied this claim in the statement of the case (SOC) 
issued in May 1997.  A response was received from the veteran 
in July 1999.  He claimed that the military nurse who had 
taken his blood pressure readings had initiated a diet and 
exercise program to help the veteran control his blood 
pressure.  This program included no salt and decreased red 
meat along with running two to three times a week for 35 to 
40 minutes.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993). 

Under the VA's Schedule for Rating Disabilities, Diagnostic 
Code 7101, hypertensive vascular disease (hypertension and 
isolated
 systolic hypertension) is evaluated as 10 percent disabling 
if diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more.  A 10 percent 
evaluation is also warranted for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control his or her hypertension.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of evaluation, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. Part 4 (1999).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In the 
present case, the veteran has presented evidence that he had 
elevated blood pressure readings during a period of active 
military service and this evidence was confirmed by a 
competent medical professional.  Based on this evidence, the 
undersigned finds that veteran's claim for service connection 
for hypertension to be well-grounded.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is also satisfied that all 
requirements to assist the veteran in obtaining evidence 
pertinent to his claim have been conducted.  He was contacted 
in February 1999 and requested to identify his healthcare 
providers.  It was specifically noted by the veteran in his 
July 1999 response to the last SSOC on this issue that he had 
nothing further to add to the record.  The RO has obtained 
all identified and available medical evidence from both VA 
and military sources and the veteran has directly submitted 
evidence in support of his claim.  Therefore, the 
requirements of 38 U.S.C.A. § 5107(a) (West 1991) have been 
met.  In addition, the RO has complied with the Board's 
remand instructions to include obtaining additional treatment 
records and a VA field examination.  Thus, there is no need 
for further referral to the RO as its actions have fully 
complied with the rights granted the veteran in the January 
1999 remand instructions.  See Stegall v. West, 11 Vet. App. 
268 (1998).

It is noted by the undersigned that the RO mislabeled the 
issue on appeal in the June 1999 SSOC as whether the veteran 
had presented new and material evidence, instead of 
entitlement to service connection for hypertension.  However, 
this error is not prejudicial to the veteran in the current 
circumstances.  He was notified in the SOC of May 1997 of the 
appropriate laws and regulations regarding service connection 
for hypertension.  The veteran was informed on the type and 
importance of submitting evidence to support his claim in 
letters sent by the RO in July 1996 and February 1999.  He 
has repeatedly presented evidence and arguments in support of 
his claim for service connection based on the criteria 
presented in the May 1997 SOC.  Subsequent to the June 1999 
SSOC, the veteran's representative presented arguments for 
service connection in a brief to the Board dated in September 
1999.  As the veteran had been informed of the requirements 
for the award of service connection and presented arguments 
and evidence in this regard, the undersigned finds that the 
mislabeling of the June 1999 SSOC was not prejudicial error 
and appellate review is appropriate at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The objective medical evidence indicates that the veteran did 
not have elevated blood pressure readings or a diagnosis for 
hypertension during either of his first two periods of active 
service.  Neither has he claimed that he suffered with 
hypertension during either period.  The veteran has contended 
that he began to suffer with hypertension during his third 
and last period of active service from January to May 1991.  
In support of this claim, the veteran has submitted a fellow 
servicemember's statement and diary entries noting elevated 
blood pressure readings and service medical records that show 
elevated readings.

A review of the service medical records dated from January to 
May 1991 predominately report blood pressure readings below 
100 diastolic and below 160 systolic.  In the service medical 
records received directly from the military, there is only 
one elevated blood pressure reading noted during the 
veteran's service in connection with the Gulf War.  This was 
in mid April 1991 which noted a diastolic reading of 100.  
However, subsequent reading during a dental examination in 
May 1991 noted a substantially lower diastolic reading of 70.  
Even during a colonoscopy procedure in May 1991, an invasive 
procedure which is presumed to have put the veteran under a 
great deal of stress, his diastolic readings were 
consistently under 90, while his systolic only reached 160 on 
one occasion.  By the end of this one hour procedure his 
blood pressure readings were substantially below 160/90.  In 
the year subsequent to the veteran's May 1991 release from 
active service, his blood pressure was recorded on six 
different occasions.  Only on two occasions did his diastolic 
pressure reach or exceed 90 and at no time did the systolic 
pressure reach 160.  The last blood pressure reading taken 
during this one year period was in March 1992 when he blood 
pressure was 122/86.  This evidence does note present blood 
pressure readings predominately at 100 or more diastolic or 
160 or more systolic.

Evidence submitted directly by the veteran includes written 
statements from him and a fellow servicemember, a diary/log 
entries noting elevated blood pressure readings, and 
outpatient records dated in February and May 1991 noting 
elevated readings.  The lay statements indicate that the 
veteran experienced a flushed face, headaches, and dizziness 
during his military service in the spring of 1991.  It was 
claimed by the fellow servicemember, who was confirmed to be 
a licensed nurse and therefore a competent medical 
professional, that on nine different occasions the veteran 
had evaluated blood pressure readings that were "abnormal."  
All of these readings included diastolic pressure above 90.  
This individual related the veteran's noted symptoms to his 
elevated blood pressure.  However, this nurse never noted a 
formal diagnosis or assessment for hypertension.

While the VA field examiner of March 1999 found the above 
servicemember to be honest and forthright in answering 
questions, the undersigned finds the evidence presented by 
him and the veteran to be suspect.  The blood pressure 
readings reported in the diary/log are inconsistent with 
other readings taken during the same period and noted in the 
service medical records.  In fact, the service medical record 
readings are substantially less then those noted in the 
diary/log.  It is also highly suspicious that when the 
servicemember was specifically requested to produce the 
original diary/log it was unavailable.  The servicemember 
claimed that it had been destroyed because of his bad 
experiences soon after his return from active duty.  While 
this may be reasonable, the date of the diary/log's 
destruction does not appear to fit this explanation.  The 
photocopies of the diary/log entries were first presented to 
the VA in March 1997, approximately six years after the 
veterans' return from active service, and the original was 
presumably in existence at that time.  This lengthy period of 
existence seems inconsistent with the servicemember's claimed 
reasons for its destruction consisting of difficulties with 
his marriage and employment on his return in May 1991.

The veteran and the servicemember have claimed that the 
veteran did not seek medical treatment for his alleged high 
blood pressure during the spring of 1991 because of his 
patriotism and high sense of duty.  It was alleged that if 
the veteran had sought medical treatment he would have been 
released from active service during a period of war, which in 
turn, would have reflected badly on the veteran in his 
subsequent military career.  This explanation is inconsistent 
with the evidence noted in his service medical records.  On 
three different occasions in the spring of 1991 the veteran 
did seek medical treatment for his physical ailments.  In 
February and March 1991, the veteran was treated for his 
complaints related to upper respiratory infection and 
sinusitis.  His symptoms of headaches were related to these 
disorders.  In March 1991, the veteran was seen for his 
complaints of rectal and gastrointestinal problems and 
received an assessment for hemorrhoids.  It is obvious from 
this objective evidence that the veteran had sought medical 
care for his acute symptomatology during the spring of 1991.  
He has not presented an explanation why seeking treatment for 
these disorders would have compromised his sense of duty or 
military career in any different fashion than complaints 
regarding his claimed elevated blood pressure.

The veteran also asserted in July 1999 that elevated blood 
pressure readings did not appear on his service medical 
records in the spring of 1991 because his fellow 
servicemember had treated this disorder.  He claimed that 
this nurse had placed him on a restricted diet and exercise 
program that, in effect, masked his symptoms of hypertension.  
This claim is inconsistent with the evidence presented in 
both the service records and the servicemember's diary/log 
entries.  There is no evidence in the diary/log entries that 
this individual had advised the veteran about an 
exercise/diet program.  In fact, the servicemember expressed 
irritation and complacency about the veteran's alleged 
refusal to seek medical treatment.  It is also improbable 
that elevated blood pressure could be consistently masked on 
the service record readings while the servicemember was able 
to consistently find elevated readings during the same 
period.

In July 1997, the veteran submitted photocopies of military 
outpatient records dated in February and late May 1991 that 
were claimed to report elevated systolic readings.  In 
February 1991, the veteran claimed that his blood pressure 
was taken in three different readings by two different 
individuals who all noted the systolic reading to be elevated 
at "170."  It was noted that these healthcare professionals 
had expressed their concern about this reading at the time of 
the examination.  However, this history is inconsistent with 
the noted treatment and complaints on this outpatient record 
and with the other numerical entries.  The numeral that the 
veteran claims is a seven actually appears to be a two.  This 
is evident when this numeral is compared with the other two 
noted in the recording of his heart rate.  His history of 
this examination is also inconsistent with the noted 
treatment on the outpatient record which only reported 
complaints and treatment for an upper respiratory infection.  
There was no concern noted about elevated blood pressure 
readings or hypertension.  Regarding the systolic reading 
noted on the late May 1991 outpatient record, the only copy 
of this record available is the photocopy presented directly 
by the veteran.  A request for the veteran's service medical 
records has failed to provide the original document.  He has 
claimed that the blood pressure entry on this record reported 
a systolic reading of "180."  The eight written in the 
systolic number is inconsistent with eight's used in the 
other readings for his temperature and even the numeral eight 
used in the recording of his diastolic pressure.  There is no 
mention of concern or treatment by his healthcare giver in 
the outpatient entry regarding what appears to be an 
excessively high systolic reading.  Even giving the veteran 
the benefit-of-the-doubt on this point and finding that these 
systolic blood pressure readings are what he claims, this 
still does not warrant a finding of hypertension.  The other 
systolic readings during the spring of 1991 and the following 
year, including those noted in the diary/log, are 
predominately less than 160.

The claimed high blood pressure readings of the above 
outpatient records and in the diary/log are further suspect 
in the light of the objective readings taken subsequent to 
May 1991.  Most of the noted blood pressure readings through 
1993 are predominately below 160/100.  In a comprehensive 
physical examination of October 1993, the veteran had an 
elevate blood pressure reading of 140/102.  However, his 
blood pressure was taken every day over a five day period 
soon after this examination.  These readings were 
consistently below 160/100 with a diastolic reading of 90 on 
only one occasion.  In fact, the veteran was not diagnosed 
with hypertension until 1995.  Thus the preponderance of the 
post-service evidence weights against the claim that the 
veteran has sustained elevated blood pressure continually 
since the spring of 1991.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence is against the grant of service 
connection for hypertension.  There is no verified or 
creditable evidence of record that the veteran had 
predominately high blood pressure readings during any of his 
active service periods, including the spring of 1991, or 
within one year after his release from active service.  
Neither is there a creditable medical opinion of record that 
has related his hypertension diagnosed many years after his 
last separation from active military service to any period of 
his military service.  Thus, his claim for service connection 
for hypertension is denied.


ORDER

Service connection for hypertension is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

